Citation Nr: 0424522	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for transient ischemic 
attack for the purpose of accrued benefits.

2.  Entitlement to service connection for coronary 
atherosclerotic cardiovascular disease with angina pectoris 
for the purpose of accrued benefits.

3.  Entitlement to service connection for a disorder 
manifested by debility for the purpose of accrued benefits.

4.  Entitlement to service connection for anemia for the 
purpose of accrued benefits.

5.  Entitlement to service connection for chronic gastritis 
with hyperacidity for the purpose of accrued benefits.

6.  Entitlement to service connection for obstipation for the 
purpose of accrued benefits.

7.  Entitlement to service connection for prostatic carcinoma 
for the purpose of accrued benefits.

8.  Entitlement to service connection for chronic arthritis, 
to include rheumatoid arthritis, with bone pains for the 
purpose of accrued benefits.		


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from December 1944 to March 
1946.  The veteran died in June 2000.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 decision of the Manila, 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2003, the Board denied 
claims of service connection for the cause of the veteran's 
death and entitlement to death pension benefits, and remanded 
the issue of entitlement to accrued benefits to the RO for 
further development and adjudicative action.




FINDINGS OF FACT

1.  The veteran died in June 2000.

2.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

3.  At the time of the veteran's death, the veteran had 
pending claims of service connection for the following 
disorders: a transient ischemic attack; coronary 
atherosclerotic cardiovascular disease with angina pectoris; 
debility, anemia with debility; chronic gastritis with 
hyperacidity; obstipation; prostatic carcinoma; and chronic 
arthritis, to include rheumatoid arthritis, with bone pains.

4.  The veteran's transient ischemic attack was first 
diagnosed many years after service and was unrelated thereto.

5.  The veteran's coronary atherosclerotic cardiovascular 
disease with angina pectoris was first diagnosed many years 
after service and was unrelated thereto.

6.  The disorder manifested by debility was first diagnosed 
many years after service and was unrelated thereto.

7.  The veteran's anemia with debility was first diagnosed 
many years after service and was unrelated thereto.

8.  The veteran's chronic gastritis with hyperacidity was 
first diagnosed many years after service and was unrelated 
thereto.

9.  The veteran's obstipation was first diagnosed many years 
after service and was unrelated thereto.

10.  The veteran's prostatic carcinoma was first diagnosed 
many years after service and was unrelated thereto.

11.  The veteran's chronic arthritis, to include rheumatoid 
arthritis, with bone pains was first diagnosed many years 
after service and was unrelated thereto.


CONCLUSIONS OF LAW

1.  The veteran's transient ischemic attack was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred during service, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 
5121(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000(a) (2003).

2.  The veteran's coronary atherosclerotic cardiovascular 
disease with angina pectoris was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service, for purposes of accrued benefits.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000(a) (2003).

3.  A disorder manifested by debility was not incurred in or 
aggravated by service, for purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5107, 5121(a) (West 2002); 38 C.F.R. §§ 
3.303, 3.1000(a) (2003).

4.  The veteran's anemia was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service, for purposes of accrued benefits.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107, 5121(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000(a) (2003).

5.  The veteran's chronic gastritis with hyperacidity was not 
incurred in or aggravated by service, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 5107, 5121(a) (West 2002); 38 
C.F.R. §§ 3.303, 3.1000(a) (2003).

6.  The veteran's obstipation was not incurred in or 
aggravated by service, for purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5107, 5121(a) (West 2002); 38 C.F.R. §§ 
3.303, 3.1000(a) (2003).

7.  The veteran's prostatic carcinoma was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service, for purposes of accrued benefits.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000(a) (2003).

8.  The veteran's chronic arthritis, to include rheumatoid 
arthritis, with bone pains was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during service, for purposes of accrued benefits.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

Only after the February 2002 rating decision, in which the 
claim for accrued benefits was denied on the basis that the 
veteran had no pending claims at the time of his death, was 
promulgated did the RO, in June 2003, provide notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.  Later, the 
RO in September 2003 rating decision denied specific claims 
of service connection for purposes of accrued benefits.  In 
that regard, the RO complied with the directives of the May 
2003 Board remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Also, as previously noted, the RO did not deny specific 
claims of service connection for purposes of accrued benefits 
until the September 2003 rating decision, which was 
subsequent to providing notice of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  Proper process has been provided.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
As for the claims under 38 U.S.C.A. § 5121, these claims are 
based on the evidence, physically or constructively, of 
record at the time of the veteran's death.  See Ralston v. 
West, 13 Vet. App. 108 (1999); Bell v. Derwinski, 2 Vet. App. 
611 (1992).   In the instant case, VA obtained the veteran's 
available service medical records.  The veteran submitted 
private medical records, and neither the veteran nor the 
appellant identified any VA medical treatment.  As the 
appellant did not identify any evidence, such as VA medical 
records, constructively of record at the time of the 
veteran's death, the RO did not have to explicitly ask the 
appellant to submit any evidence in her possession that 
pertains to her claims.  See 38 C.F.R. § 3.159.  Accordingly, 
the Board concludes that no further assistance to the 
appellant regarding development of evidence is required, and 
would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claims.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board does note that VCAA would appear to have limited 
applicability as the decision must be made on the basis of 
the evidence of record at time of death.  Generally, 
informing the appellant that evidence should be submitted, 
which would then not be considered would be an exercise in 
futility.

Factual Background

The veteran's service medical records reflect that he 
underwent physical examinations in September 1945 and 
February 1946.  At the September 1945 physical examination, 
there were no musculoskeletal defects or hemorrhoids.  The 
cardiovascular system, lungs and the abdominal viscera were 
normal.  The reflexes were "OK."  The veteran's blood 
pressure was 132/90.  It was concluded that the veteran was 
physically qualified for service.  At the February 1946 
separation examination, the veteran denied that he was 
currently disabled or suffering from any wound, injury or 
disease.  There were no musculoskeletal defects or 
hemorrhoids.  The genitourinary system, cardiovascular 
system, lungs and abdominal viscera were all normal.  A 
neurological disorder was not diagnosed.  Chest X-rays were 
negative.  The veteran's blood pressure was 110/70.  It was 
determined that the veteran met the physical and mental 
standards for discharge.
 
In a September 1945 affidavit, the veteran asserted that he 
treated in May 1942 during active service for malaria.  He 
also reported that he had service from November to December 
1941 and that he was a prisoner of war (POW) from October 
1942 to January 1943.  In a February 1946 affidavit, the 
veteran stated that he was treated from May to June 1945 for 
influenza.  

In a January 1993 statement, the veteran asserted that his 
arthritis was related to mistreatment from being captured on 
September 18, 1942, and while being a POW from September 1942 
to February 1943.
    
In a December 1995 admission history and physical examination 
report, Dr. Saba, a private physician, stated that the 
veteran had complaints of problems urinating.  The physician 
noted severe obstructive urinary symptoms, which had been 
present for about six months.  The veteran reported that he 
had no significant obstructive urinary symptoms prior to that 
time.  The veteran had a benign prostatic hypertrophy index 
score of 34 and had marked obstructive urinary symptoms, with 
no history of previous urologic evaluation and no history of 
hematuria or urinary tract infections.  A bladder ultrasound 
was performed.  There was evidence of a large mass suggestive 
of a prostate.  The physician recommended that the veteran 
have a cystoscopy and further evaluation of obstructive 
symptoms and possible transurethral resection of the 
prostate.

In the review of systems section of Dr. Saba's December 1995 
report, it was noted that cardiac system was positive for 
occasional chest pain, and negative for heart attacks, 
shortness of breath, irregular heart beats or palpitations, 
heart murmurs, and rheumatic fever.  A review of the 
pulmonary system was negative for dyspnea on exertion, 
hemoptysis, chronic cough, tuberculosis, and asthma.  A 
review of the gastrointestinal system was negative for 
hepatitis, gallstones, ulcers, hematemesis, chronic nausea, 
vomiting, constipation, diarrhea, melena, and bloody stools.  
A review of the musculoskeletal system was positive for back 
pain and negative for arthritis, loss of motion, and gout.  A 
review of the hematological system was negative for a history 
of a bleeding disorder, hemophilia, easy bruising, and 
previous blood transfusions.  

The general physical examination was entirely negative; the 
veteran was in no acute distress and oriented to time, 
person, and place.  The veteran's blood pressure was 152/80, 
and his pulse was 78.  With regard to specific organs, the 
heart showed normal sinus rhythm, without murmurs or gallops.  
The lungs were clear without wheezes or rhonchi.  The abdomen 
was soft and nontender.  The liver and spleen were not 
enlarged.  There were no palpable masses or aneurysm, and no 
costovertebral angle tenderness.  There was no peripheral 
edema, and pulses were symmetrical.  Rectal examination 
showed an enlarged prostate, 2+ enlarged, and felt benign.  
There were no nodules or tenderness.  Dr. Saba entered 
diagnoses of severe obstructive urinary symptoms and benign 
prostatic hypertrophy.

A January 1996 bone scan report from Dr. Barnett was 
interpreted as multi-focal areas of increased activity in the 
axial and appendicular skeleton that were highly suspicious 
of malignancy.

A May 1996 letter from Dr. Saba indicated that the veteran 
had widely spread metastatic carcinoma of the prostate with 
bony metastasis.  The veteran also had some pitting edema, 
but was deemed stable urologically.  He noted that the 
veteran was in total remission at that time.

In September 1999 Dr. Aguinaldo, a private physician stated 
that the veteran was under her medical care and treatment 
since 1996 for coronary atherosclerotic cardiovascular 
disease, chronic rheumatoid arthritis, anemia, debility, and 
prostatic carcinoma.  

In a February 2000 letter, the RO requested that the veteran 
specify the disabilities for which he was claiming service 
connection.

In two separate March 2000 affidavits, two associates of the 
veteran stated that they were in service with the veteran.  
They asserted that the veteran was a POW from October 1942 to 
February 1943, and that he was hospitalized from May 1945 to 
June 1945.  They stated that in service, they experienced 
many hardships, physical and mental torture, sorrows and 
pain, from which they still suffer.

In an April 2000 letter, Dr. Aguinaldo stated that the 
veteran was under her medical care and treatment since 1996 
for transient ischemic attacks, angina pectoris, debility, 
anemia, chronic arthritis and bone pains, chronic gastritis 
and hyperacidity, obstipation, and prostatic carcinoma.  She 
also stated that she made home visits to the veteran twice a 
week.  This letter was received by the RO on April 28, 2000.

In an April 2000 affidavit, the veteran stated that he was a 
POW from October 1942 to February 1943, and that from May 
1945 to June 1945 he was hospitalized for rheumatoid 
arthritis resulting from physical and emotional shock, 
fatigue, and exposure to cold and dampness.  He intimated 
that transient ischemic attacks, angina pectoris, debility, 
anemia, chronic arthritis, bone pains, chronic gastritis, 
hyperacidity, obstipation, and prostatic carcinoma were 
related to service.  This affidavit was received on April 28, 
2000.

The veteran died on June [redacted], 2000.  That same day, the RO 
received another affidavit from the veteran, in which he 
reiterated his contentions in the above-mentioned April 2000 
affidavit.

In March 2001, the appellant filed a VA Form 21-534 
(application for dependency and indemnity compensation, death 
pension and accrued benefits by a surviving spouse or child 
(including death compensation if applicable)).


Legal Criteria

A claim for dependency and indemnity compensation (DIC) 
benefits is also considered a claim for accrued benefits.  
See 38 U.S.C.A. § 5101(b) (West 2002); Quiamco v. Brown, 6 
Vet. App. 304 (1994).  Under 38 U.S.C.A. § 5101 (West 2002), 
a claim must be filed in order for any type of benefit to 
accrue or be paid.  38 U.S.C.A. § 5121 provides for payment 
of (1) periodic monetary benefits to which an individual was 
entitled to at death under existing ratings or decisions, 
"benefits awarded but unpaid," and (2) periodic monetary 
benefits based on evidence in the file at the time of the 
date of the entitled individual's death and due and unpaid 
for a period not to exceed two years, "accrued benefits."  
See Bonny v. Principi, 16 Vet. App. 504, 507 (2002).  In 
Jones v. West, 136 F.3d. 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that for 
accrued benefits a veteran must have had a claim pending at 
the time of his or her death for such benefits in order for 
an individual to be entitled to accrued benefits.  
Applications for accrued benefits must be filed within one 
year of the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Persons eligible for such payments under 
38 U.S.C.A. § 5121 (which are paid to the first living person 
listed) include a veteran's spouse.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
survivor's accrued benefits claim asserting that a veteran's 
disorder is service-connected is derivative in nature and 
necessarily incorporates any prior adjudications of the 
service-connected issue in claims brought by the veteran.  
See Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994). 
Additionally, the awarding of accrued benefits is backwards 
in nature and compensates for the underpayment of benefits.  
Martin v. Brown, 6 Vet. App. 272, 274 (1993).  It thus 
becomes the job of the Board to determine whether the 
veteran, prior to his death, was entitled to VA benefits not 
previously granted him.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2003).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they 
are manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Organic diseases of the nervous system, cardiovascular 
disorders, anemia, carcinoma, and arthritis will be presumed 
to have been incurred in service if manifest to a degree of 
10 percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
cases where service medical records are unavailable through 
no fault of the veteran, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Analysis

Based on the April and June 2000 affidavits of the veteran, 
he had claims for service connection pending at the time of 
his death for the following disorders: a transient ischemic 
attack, coronary atherosclerotic cardiovascular disease with 
angina pectoris, anemia, a disorder manifested by debility, 
chronic gastritis with hyperacidity, obstipation, prostatic 
carcinoma, and chronic arthritis, to include rheumatoid 
arthritis, with bone pains.  The appellant in this case met 
the statutory requirement by submitting a claim for accrued 
benefits in March 2001, within a year of the date of the 
veteran's death.  The appellant here may prevail on her 
accrued benefits claims only if it can be established that 
the veteran was entitled to periodic monetary benefits for 
service connection for based on evidence in the file at date 
of death for the following disorders: a transient ischemic 
attack, coronary atherosclerotic cardiovascular disease with 
angina pectoris, anemia, a disorder manifested by debility, 
chronic gastritis with hyperacidity, obstipation, prostatic 
carcinoma, and chronic arthritis, to include rheumatoid 
arthritis, with bone pains.

It has been asserted that the veteran had prior service from 
November to December 1941 and that he had been a POW from 
September or October 1942 to February 1943.  However, 
recognized service did not commence until December 1944.  The 
Board is bound by the service department findings regarding 
dates of service. Therefore, the benefits of the POW laws are 
not available for such unrecognized service.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The Board also notes that although the veteran served in a 
time of war, neither the appellant alleges nor did the 
veteran allege that any of the disorders for which she seeks 
accrued benefits began in combat, except for the arthritis, 
which the veteran alleged was related to his capture in 1942.  
As noted above, this alleged combat injury occurred before 
his recognized service.  Therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.

As indicated above, post-service records reflect that the 
veteran had the following disorders: transient ischemic 
attack; angina pectoris; debility; anemia; chronic gastritis 
with hyperacidity; obstipation; prostatic carcinoma; and 
chronic arthritis, to include rheumatoid arthritis, with bone 
pains.  The veteran asserted that these disorders were 
related to his active service and that he was hospitalized 
from May to June 1945 for rheumatoid arthritis.  

The records from the alleged in-service hospitalization are 
unavailable.  The veteran, however, reported in a February 
1946 affidavit that he was treated for influenza.  The two 
physical examinations in service do not show any complaints 
or findings of a neurological disorder, a cardiovascular 
disorder, debility, anemia, constipation, obstipation, 
genitourinary symptomatology, prostatic carcinoma, joint or 
bone pain, or arthritis.  None of the above-mentioned 
disorders was diagnosed in service.  At the July 1946 
separation examination, the veteran denied that he was 
currently disabled or suffering from any wound, injury or 
disease.  There were no musculoskeletal defects or 
hemorrhoids.  The genitourinary system, cardiovascular 
system, lungs and abdominal viscera were all normal.  A 
neurological disorder was not diagnosed.  Chest X-rays were 
negative.  The veteran's blood pressure was 110/70.  It was 
determined that the veteran met the physical and mental 
standards for discharge.  Additionally, the medical evidence 
does not show that an organic disease of the nervous system, 
a cardiovascular disease, anemia, prostatic carcinoma, or 
arthritis was manifest within one year of active service.  
See 38 C.F.R. §§ 3.307, 3.309. 

As the veteran's assertion that the above-mentioned disorders 
were related to active service and that he was hospitalized 
for rheumatoid arthritis in service, the Board does not doubt 
the sincerity of the veteran's belief in these claimed causal 
connections.  However, as the veteran was not been shown to 
be a medical expert, he was not qualified to express an 
opinion regarding any medical causation of any disorders or 
to provide a medical diagnosis regarding his in-service 
hospitalization.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The record does not contain any medical evidence or competent 
medical opinion specifically relating the veteran's above-
mentioned disorders to specific events or incidents in 
service.  In particular, none of the veteran's private 
doctors related any of the above-mentioned disorders to 
active service.  Furthermore, the first diagnosis of any of 
the above-mentioned disorders was almost 50 years after 
service.

Simply put, the record is devoid of evidence that shows the 
following disorders are related to service: transient 
ischemic attack; coronary atherosclerotic cardiovascular 
disease with angina pectoris; a disorder manifested by 
debility; anemia; chronic gastritis with hyperacidity; 
obstipation; prostatic carcinoma; and chronic arthritis, to 
include rheumatoid arthritis, with bone pains.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claims of service connection 
for the purpose of accrued benefits for the following 
disorders: transient ischemic attack; coronary 
atherosclerotic cardiovascular disease with angina pectoris; 
a disorder manifested by debility; anemia; chronic gastritis 
with hyperacidity; obstipation; prostatic carcinoma; and 
chronic arthritis, to include rheumatoid arthritis, with bone 
pains.  Therefore, the claims must be denied.


ORDER

Entitlement to service connection for transient ischemic 
attack, for the purpose of accrued benefits, is denied.

Entitlement to service connection for coronary 
atherosclerotic cardiovascular disease with angina pectoris, 
for the purpose of accrued benefits, is denied.

Entitlement to service connection for a disorder manifested 
by debility, for the purpose of accrued benefits, is denied.

Entitlement to service connection for anemia, for the purpose 
of accrued benefits, is denied.

Entitlement to service connection for chronic gastritis with 
hyperacidity, for the purpose of accrued benefits, is denied.

Entitlement to service connection for obstipation, for the 
purpose of accrued benefits, is denied.

Entitlement to service connection for prostatic carcinoma, 
for the purpose of accrued benefits, is denied.

Entitlement to service connection for chronic arthritis, to 
include rheumatoid arthritis, with bone pains, for the 
purpose of accrued benefits, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



